Title: [Saturday November 25. 1775.]
From: Adams, John
To: 


      Saturday November 25. 1775. Congress resumed the consideration of the report of the Committee on General Washingtons Letter, and the same being debated by Paragraphs, was agreed to as follows:
      Whereas it appears from undoubted information, that many Vessells which had cleared at the respective Custom houses in these Colonies, agreable to the regulations established by Acts of the British Parliament, have in a lawless manner, without even the semblance of just Authority, been seized by his Majestys Ships of War, and carried into the harbour of Boston and other Ports where they have been rifled of their Cargoes, by orders of his Majestys naval and military officers there commanding, without the said Vessells having been proceeded against, by any form of Tryal, and without the charge of having offended against any Law.
      And whereas orders have been issued in his Majestys name, to the Commanders of his Ships of War, “to proceed as in the case of actual rebellion, against such of the Sea port Towns and places being accessible to the Kings Ships, in which any Troops shall be raised, or military Works erected,” under colour of which said orders the Commanders of his Majesty’s said Ships of War have already burned and destroyed the flourishing and populous Town of Falmouth, and have fired upon and much injured several other Towns within the United Colonies, and dispersed, at a late Season of the Year, hundreds of helpless Women and Children, with a savage hope that those may perish under the approaching rigours of the Season, who may chance to escape destruction from Fire and Sword, a mode of Warfare long exploded among civilized Nations.
      And whereas the good People of these Colonies, sensibly affected by the destruction of their property, and other unprovoked Injuries, have at last determined to prevent as much as possible a repetition thereof, and to procure some reparation for the same, by fitting out armed Vessels and Ships of Force; in the Execution of which commendable designs it is possible that those, who have not been instrumental in the unwarrantable violences abovementioned may suffer, unless some Laws be made to regulate, and Trybunals erected competent to determine the Propriety of Captures. Therefor Resolved.
      1. That all such Ships of War, Frigates, Sloops, Cutters, and armed Vessels as are or shall be employed in the present cruel and unjust War against the united Colonies, and shall fall into the hands of, or be taken by the Inhabitants thereof, be seized and forfeited to and for the purposes herein after mentioned.
      2. Resolved, That all Transport Vessels in the same Service, having on board any Troops, Arms, Ammunition, Cloathing, Provisions, or military or naval stores of what kindsoever, and all Vessels to whomsoever belonging, that shall be employed in carrying provisions or other necessaries to the British Army or Armies, or navy, that now are or hereafter may be, within any of the United Colonies, or any Goods, Wares, or Merchandizes for the Use of such fleet or Army, shall be liable to seizure, and with their Cargoes shall be confiscated.
      3. That no Master or commander of any Vessel shall be intitled to cruize for, or make prize of any Vessel or cargo before he shall have obtained a Commission from the Congress, or from such Person or Persons as shall be for that purpose appointed in some one of the United Colonies.
      4. That it be, and is hereby recommended to the several Legislatures in the United Colonies as soon as possible, to erect Courts of Justice, or give Jurisdiction to the Courts now in being, for the purpose of determining concerning the Captures to be made as aforesaid, and to provide that all Tryals in such case be had by a Jury under such qualifications as to the respective Legislatures shall seem expedient.
      5. That all Prosecutions shall be commenced in the Court of that Colony in which the Captures shall be made, but if no such Court be, at that time erected in the said Colony, or if the Capture be made on open Sea, then the prosecution shall be in the Court of such Colony as the Captor may find most convenient, provided that nothing contained in this resolution shall be construed so as to enable the Captor to remove his prize from any Colony competent to determine concerning the Seizure, after he shall have carried the Vessel so seized, within any harbour of the same.
      6. That in all Cases an Appeal shall be allowed to the Congress, or such Person or Persons as they shall appoint for the Tryal of Appeals, provided the Appeal be demanded within five days after definitive Sentence, and such Appeal be lodged with the Secretary of Congress, within forty days afterwards, and provided the Party appealing shall give Security to prosecute the said Appeal to effect, and in case of the death of the Secretary during the Recess of Congress, then the said Appeal to be lodged in Congress within twenty days after the meeting thereof.
      
      7. That when any Vessel or Vessels shall be fitted out at the Expence of any private Person or Persons, then the Captures made, shall be to the Use of the owner or owners of the said Vessel or Vessels; and where the Vessels employed in the capture shall be fitted out at the Expence of any of the United Colonies, then one third of the Prize taken shall be to the Use of the Captors, and the remaining two thirds to the Use of the said Colony, and where the Vessel so employed, shall be fitted out at the continental charge, then one third shall go to the Captors, and the remaining two thirds to the Use of the United Colonies, provided nevertheless, that if the Capture be a Vessel of War, then the Captors shall be entitled to one half of the Value, and the Remainder shall go to the Colony or Continent as the case may be, the necessary charges of the condemnation of all Prizes, being deducted before distribution made.
      8. That the Captures heretofore made by Vessels fitted out at the Continental Charge were justifiable, and that the distribution of the Captors Share of the Prizes by General Washington be confirmed, which is as follows. A Captain or Commander 6 shares. First Lieutenant 5. Second Lieutenant 4. Surgeon 4. Master 3. Steward 2. Mate one and a half. Gunner, Boatswain, Gunners Mate, Serjeant, one and a half each. Privates one Share.
      Resolved that, that Part of General Washingtons Letter of the 11th. instant respecting the capture of a Vessell by the Inhabitants of New Hampshire be referred to the committee, who brought in the forgoing Report. Congress next took into Consideration the Rules and Orders for the Fleet of the United Colonies, but not having Time to finish them Resolved that the farther consideration of them be deferred till Monday next. I have been particular in transcribing the Proceedings of this day 25. of November 1775, because, they contain the true Origin and Formation of the American Navy, and as I had at least as great a share in producing them as any Man living or dead, they will shew that my Zeal and Exertions afterwards in 1798. 1799. and 1800, at every hazard and in Opposition to a more powerfull Party than that against me in 1775, was but a perseverance in the same Principles, Systems and Views of the public Interest.
     